            Case: 3:19-cr-00090-wmc Document #: 20 Filed: 08/14/19 Page 1 of 5


                      éoaot br Aastwace of toUnel

                                         nmofl*a
                ,..flrfliAfl..t.92 Of COunei
“ft is a dearly eswb shqlpibzdple ofIrnu that an a omjimzstr’epesart a cxnporation, ft bthig
thapcraz1 arid a aeafttm of the iaãi. An attorney rresczthig art ar4fieial aathj must q.’pew with die
awporute tharr and         bz us awi& Apcsz a&ng as wt nmeyftrafinign pthzaZ.nwst b
registe7ed to ad ott flflta*aLi beha    .‘



                                             See, Foreiçi Arnts ReØraion AcC (22 USC      § 612 at seq.);
                        •                                                                  376 US 605.


‘Fame to fib the ?oren Agents Rcgisua&ns &at nwC goes dbect to theftsflsthctonrnttack of
sandbag babe be4bre U4%. and is U WarypwsuwU to 18 USC 55 219,951. 77 _ftj ofLaw,
kUest wad allegiance £4 obawca’


1) Are you registend1with FARA’? _Yes; %jlo. if ‘yes, please attach a certified copy
of the original registffcn to this Contract

2) Do you posses a Slate license to practice law in this State?                    Yes;          [1   No.
if ‘yes,’ please ,tflarh certified copy of the origina State license to this Coufràct

3) You agree I am a liji’ing man/woman, one of the people, NOT a fictitious enlity, and you
are lawfully authorized to provide me effective saistance of counsel2?       IXYe&; [} No.

4) Do yot have any ajfiegience to any rdgn onitinn or corwtry, creating a conflict of
interest or establiahit%g ainfnior stfliá and standing as to the people? [J Yes; x{No.
5) Can and will you srm my lawful. Right to ‘trial by Jury’ to rnnnhi inviolate,4 said Jury
to be the Jury of my    as defined in the nttnrhed completed form?
                                                                                      N
                                                                               Yes; [} No.

6) Is your Status an&Standing at least aqua! to that of ny Peers as defined on attached
“American Standard fud Guide for Juror of Peer Selecticmr                   1 1: Yts;.[ No.
7) Are youcuntly tsonily involved in any ‘unlawfizY a4vtY?                             [];Yes;JX(No.
 if ‘yes please explain
                        r
                        attachment fThe flfrty Hands Doctin& app&s.)



‘Foreign Agcas RtgisaioclAm of 1938; 22 USC §4622 a seq,
2jjj      r—.--1
                     4       neaniá of Ri*t, Sac. 15:
 C•— O’An4c 1, Dt& of Rigin Sec. 16
 TbpleofaCaI4wJwyaJmy ofyPeerSwn                     on Jwie 15,1215 nRwymede, ngsa
    King   pd the %$gjg          jQj of.La_ Itrt’ the besS ofow Csst,
0fj..a te .t—-’..kJ to a TrW by thy ofMy Ps hguaaed by ii Rights Rcái’ed iada& t
&,ng cite BciRd
CattAt%t dtcôisd ci Co.ewiuy.Seou R(t                                            Page lots

*ThrtheCcpflfttCZO4bvNSEA
          Case: 3:19-cr-00090-wmc Document #: 20 Filed: 08/14/19 Page 2 of 5


                      Contact for                  tt°,c. of Oo’tnáj
                  A           n&r


                                                                          I
in n             fceLPey,   L                 -
                                                               4epy-C     ;
fl1y)             $A,    n4f /fl4€q-Qf            a4frwthnJbaaynamq      ‘657
a immortal living soul atated in tae image of God hat as one of the eople, a thnfty
                                                                                     of

mind, body and SpfritZ, a tribunal of the court of-record atfinal jurisdiction of my
sovereign stat9. I was born a thUd of God and          as amml at pe4e. A notary republic

and the Clerk of the Constitutional Court atRecordhanvitzessed     existtnte and
                                                                                 ;   a
status as a man, placed their seals and have caused same to become? public record as
                                                                         of aüy thedor
man I have dominion over the earth8 and not suldect to the codified l%ws
civil society, hereafter Demandthg Party”, and DemandAssistance afjCounád irn alleged
           misdemeanor, and / or ej_____ aini4n charge(s) of Dodce4/.Case Numbers:
                                                                              I
          ‘?— o               CL’rnc
                                                                ScA’i-                  and
hi theS      (&%Iai Sessioni. Con, in City of
County of         /%7/te                     oftheSThflOF_______________
(a Municipal Corporation of the UNtIED STATES) afistzg
                                                          under the Sfrth Article of the Bill
of Rights of the Constimfion for the united States of America arising index-
                                                                                the a4judged
                                                                              (31,io, 367 US.
decision of the su1n oat Court for the united States of America in MbA, a
                                                                                  of America
643 (1961) statñgthe Bill ofRights of the Constitution for the unitedIStates
                                                                    l lxi criminal charges
applies to the States ( ebc4e jar, or defacto) as w&as Pederá
 qver-nthng Wolfe v. People of the State cf Colorado, 33313.5.25(1
                                                                   948);



 I, the Demanding Party, am entning into this Contract as one of the qeople
                                                                                and nndn The
                                                                  stimda for the united
 Right to Contract as secured in Article I Section 10 of the Con
 States of America as lawfufly amended by the 4üa1fied Electors of th
                                                                           several States and

 the Right of Assistance of Counsel as secured by Axtcje VI
                                                              of the Bill of Rights in said

 Constitution.



 £
     Coei1 of 74—’ (1311—1312)
 ‘
     Slactatafle sad as              ‘—a

 ‘tztin,         37—40
                                                  aged RtiRs                          Page 2 of S
 Cemractfr,c Assistance oftows&ot CodtkmaUy

 ®For.the Cwflht C. 20U.by 16E4
         _________________
                         _

     F
                                                                       II Page 3 of 5
                  Case: 3:19-cr-00090-wmc Document #: 20 Filed: 08/14/19
 /

/1
                                                                                                of


     Counsei9 as a lawfully licensed lawya/att1n. &OCPOW     In   {aOn] as Assistance

     of,Coqn lIt the )iv Man. of the. Demanding Party in the terrilorial baunda
                                                                                &softhe
     Repub&.of.stateuppcrj                                                      the Lurildpahtyof the de
     frdo state of STATE OF)                   U   C                     do hereby ee to the tbllowinç

     l.As the Assistance of Counsel, I wilt NOT             tfrflemandi4 Party like an
     ‘Attorney but will hi ct give all due aid and assistance (Counsel) in posing any Fraud
     and/or Coirupticm that         .añ4jtg Party may not be aware of; and,’

     2. As the Assistance of Counsel, my           only   loyalty is Ø the Demanding fatty in a Cot in
                                                                                    h*R be made
     which the Constitution for the united States of America and the Laws4which
                                                                                         “court”
     pursuant thereof is the nile of law, and if any institufion represents ijs& as such
                                                                                            to
     and it is not, I will dearly object and aid the DeniandingPrty to remAve. such ation
     the Proper Venüe.of Original Jurisdiction;. and,                                 )
     3. As the Assistance .01 Counsel, I will pot repr rtheDemanding in any 0Cou%

     which is a statutoi7 non-omsffmtosial (admhiistrtvej court; and,

         4. As the Assistance of Counsel, I will only Coutsel the Requesting D&zanding.
                                                                                        Par.in a
                                                                                        an Oath of
         Court wha’ethere is a bonadde public officer bustice/judge/magistxçeI with
                                                                                     aM of
         Office mecdng all requirements as defined in the attached Amaican %tand
                                                                                        of the
         Jurisdictional Hierarchyj on ifie in a public forum that arises wider Apide VI
                                                                                  said country; and,
         Constitution for the united States of Amnica, 1 Stat 23- being a Law!of
                                                                                    in a Court where
         5. As the Assistance a Counsel, I will only Counsel the Demanding Party
                                                                                 IV, Seçfion 3
         only a bona Me public officer [justice/judge fmastateJ under Article
                                                                                    Civil
         Clause 1 of the Consthution for the united States of America, with a ike
         Corn.. .ajfl on Me in a pubic .fan as mandated by the Laws of the tnited States of
                                                                            tea df America; and,
         America and the decisions of the sup’ rmt Court tbr the united St
                                                                         ding Páfly in a Court where
         6. As the Assistance 01 Counsel, I will only Counsel the Deman
         only a bona Me public oce        [j
                                            tice/ju ge/rn    tratçj under AttAche TV, SectionS,

         Clause 1 for the Constitution for the united States of America has filed an
                                                                                      Official Band;

         and,                                                                 .   .




                                                                                                     Fqe lotS
         Contact fat Atance o# CouMe4 of CcnstitWonly Secured Rt
                                                                                          I
         ‘FortheCoy*Q2OflbyP&A
            ,

        /            Case: 3:19-cr-00090-wmc Document #: 20 Filed: 08/14/19 Page 4 of 5
    /

                                                                                   y
1       7 As the Assistance ofCounsel, I will advise (Couns4 the t.msadtnjpart of all dhzs
        Consiltulionally Secured Rights. As Assistance of Counál I wilt not wlive3 under color of
        U   any of Deman4ipg Party’s Natural or Uñnhit’t%al* Gcd-ó Righls including
        Constitutionally Saaiztd Rights.without the             caj,ntSs    written consent
                                                                                              4   the Demandint

        Party; and,
                                                                                                of
        8. As the Assistance of Counsel, I will only Counsel the Demanding P4ty in a true court
        record with presaibed boundaries, hating a tue SEAL at suth court + record, and being
        a tue constitutionally empowered Court with ajudge, justice, or ma4trate that is not a
        member of any Bar Association.
                                                                                            ey &
        9. As the Assistance of Counsel, I have read and understand 7 C.JS Section 4, Aflom
        Client, pgs 801-802 and hereby certify that.I am NOT bound by same.I


        As the Assistance .0! Counsel, I,      -
                                                    -fiamaq’-                     I O&&,’\ P’.          01

                                                             have read the profreding confract and
                                                                        -




        understanding same, do hereby aree to abide by all of the terms and tn
                          -.


                                                                                  aftfrnis so. stated

                                                                                 and the Laws
        and to always abide by the Constitution for the united States of Amer&
                                                                                           ccntt
        which shall be made pursuant thereof which are not listed or enumer*ted in this




            Witnessi              K
                                        / ear                    Aofjznsd34ns



                                                         ibspL ‘vç                                 /D)
            /ct.ówt%ewieda
                                      £9
                                                       f Assista


            a
            Printed Name of Witness 1                            ixce oftounsl




            Witness 2                                            Dmandiug Part$%wèãs
                                                                 Secured Party Creaztor



            Printed Name of Witness 2               /
                                                                                                             Pe.4 of S
            Contact for Msisance of Couns& ofCongiwtionafl Stand R%ha
            ®RxtheCcpy,etC2Oflby.N$A                        .
____   _
   ______
    _____




                 Case: 3:19-cr-00090-wmc Document #: 20 Filed: 08/14/19 Page 5 of 5


                           Contact at               at
                          Arising u&r         eES:AflicfrOLte
                                              ofRb          fl
                                                             N
                                                  ti&aq                                    famllyof
!=Q,t                    30SQ&

                                                                             e, a trinity of
a immortal living soil nted in the hiiA of God here al one of the eopl
                                                                                 my
mind, body and sptit6, a ffibimal of the tort of-record of final jurisdiction of
sovereign state7. [was born a child of God and livugn amsn at pe4e
                                                                          . A notazy republic

and the Clerk of the Constitutional Court otRecordhErwtessed             existente and
                                                                                  record, as a
status as a man, placed their seals and have caused same to beme? public
man I have dominion over the earth8 and not subjçct to the codifie
                                                                   d ls of any inferior
                                                          ssistan ofjCounid 1n alleged
civil society, hereafter ‘Dthns.ndhig Patty’, and DenondA
           misde*neanor, and / or mj         &minnl ch_arge(of Docket/case Numbers: lCJZ7




in the State [General Session].Court, in City of                             3       ctt.t—.
                                                                                                 and

                                                  of   the StAfl OF   ‘A)   its
County of
(a Municipal Corporation         WIlTED STATES) afisingtder the Sfrth Article of the Bill
                                 of the

                                                                            r the audged
of Rights of the Constitution for the united States of America arising inde
                                                                    MIp u. Ohio, 367 U.S.
decision of the supreme Court lbr the united States of America hi
                                                                                of America
543(1961) statng the -SW of.Rights of the Constkutionibr the unitcdfstates
                     frh.tbn 4eftue or dèfactcJ as w&as Federal          criminal charges
 applies to the States
                                                                  2S(l948j
    over-ruling Wolfe u. People of the State of Colorado1 338-US.


                                                                            qeople and under The
    I,    Demanding Party, am enttxjng ii4o this Contract as one of the.
         the
                                                                        uffia for the united
    Right to Contract as secured in fltide I Sect 10 of the Consti
    States of America as lawfully amded by the 4italified Electo
                                                                    rs of th several States and
                                                                    the Bill of Rights in said
    the Right of Assistance of Coi*nsel as secured by Article VI of
    ConsiltuUon



    • Council of Vitae (1311-1312)
    ‘sifl. a a Law Of
    ‘    )attb     22.   37—40                                                                 Pe 2 of 5
    Centnar Assistne ofCowetot CoastWtiona4 Seq#cd Rights
    ®ForfiwCGpwztC2OflbyMSEA                                                     j
